DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 01/28/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/23/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 22 are objected to because of the following informalities: 
Claim 6, line 2, recites “GPS” is used without spelling out in full at first occurrence in the claims, suggests change to “Global Positioning System, GPS”. Appropriate correction is required.
Claim 22, line 2, recites “NFC” are used without spelling out in full at first occurrence in the claims, suggests change to "Near Field Communication, NFC”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claim(s) 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-38 of U.S. Patent No. 10,568,019 (Application no. 15/491,311). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to wireless mesh network for connecting a plurality of network nodes comprising: a plurality of nodes comprising a single leader node, wherein the plurality of nodes are adapted to communicate with one another to determine the single leader node of the plurality of nodes within communication range and a plurality of follower nodes, wherein the single leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval, wherein the single leader node and the plurality of follower nodes transmit information during a transmission period and do not transmit information during a sleep period of the network interval, and wherein during a predetermined time of the transmission period of the network interval each of the plurality of follower nodes that received the sync message transmit a message advertising one or more properties of the single leader node; a communications facility configured to: transmit data from at least one of the plurality of nodes to a remote computer configured to monitor for a hazardous 
condition reported by any of the plurality of nodes; and the communications facility further configured to receive an instruction from the remote computer to be propagated during a portion of the transmission period of the wireless mesh network. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-38 of U.S. Patent No. 10,568,019  to teach the invention of the claim(s) 3 of the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 8-9, 11-14, 17-20, 24-26, 29-32 and 33 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Kumar et al. (U.S 2017/0132884) in view of Smyth (U.S 2015/0310566) further in view of Klimanis et al. (U.S 9,640,061).
For claim 1: 
Kumar discloses a system comprising: 
a plurality of network devices (see Kumar, at least paragraph [0053]-[0054]), comprising one or more worker monitoring devices (see Kumar, at least paragraph [0045]; the monitoring station receives definitions of associations of identities of the monitors to identities of the workers) and one or more area monitoring devices (see Kumar, at least figure 6 and  paragraph [0031]-[0033]; [0041]; [0047]-[0048]; the electronic monitors are carried by the workers in a work environment and the monitoring station); wherein: the plurality of network devices monitor at least one of a peer alarm, a worker biometric datum or an area environmental datum (see Kumar, at least paragraph [0041]; the monitoring station may automatically dispatch assistance personnel to a location of a worker that is associated with an alarm or corroborated alarm); 
the plurality of network devices are structured to communicate with one another in an ad-hoc wireless mesh network (see Kumar, at least paragraph [0021]; a mesh at the worksite); and 
a first network device of the plurality of network devices transmits (see Kumar, at least paragraph [0058]; , via the ad-hoc wireless mesh network, the at least one peer alarm, worker biometric datum or area environmental datum (see Kumar, at least paragraph [0032]-[0033]; information may then be transmitted via the network 108 to the monitoring station 110, and the monitoring station 110 may then store the associations in the data store 114 and/or in main memory of the monitoring station).
Kumar does not explicitly disclose monitor at least one of a peer alarm, a worker biometric datum or an area environmental datum. 
Smyth, from the same or similar fields of endeavor, disclose using biometric data captured at the time of check-in and check-out by an agency employee worker at a client designated location to verify the identity and location of the worker at the time of check-in/out (see Smyth, at least abstract, [0002]; [0007]; [0015]; [0019]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Smyth. The motivation for doing this is to provide a system networks in order to avoid the delay in processing of the worker’s report. 
Kumar-Smyth does not explicitly disclose a first network device of the plurality of network devices transmits, via the ad-hoc wireless mesh network, the at least one peer alarm, worker biometric datum or area environmental datum.
Klimanis, from the same or similar fields of endeavor, disclose a network-level view of an extensible devices and services platform with which multiple smart-home environments, such as the smart-home environment where the devices and services platform communicates with and collects data from the smart devices of smart-home environment where the devices can routinely transmit home data or can transmit home data in specific instances (see Klimanis, at least column 17, lines 13-38, column 18, lines 32-51), and the first device can transmit this information to a second device via the efficient network layer, such that the second device can perform actions appropriate to the transmitted information (e.g a security-alarm) (see Klimanis, at least column 41, lines 13-19), and confirming the hush with character entry, a biometric entry, a gesture, a button click, and/or another suitable input for confirming an intent to hush the alarm (see Klimanis, at least column 44, lines 30-45).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Klimanis. The motivation for doing this is to provide a system networks in order to help users reduce energy consumption, to preemptively service faulty equipment, to prepare for high service demands, to track past service performance. 
For claims 2 and 26: 
In addition to rejection in claims 2 and 26, Kumar-Smyth- Klimanis further disclose wherein receipt of the at least one peer alarm, worker biometric datum or area environmental datum at a second network device of the plurality of network devices triggers generation of a check request at the second network device, the check request comprising a request to check on an individual or an environment at a location of the first network device (see Klimanis, at least column 9-10, lines 61-65 and lines 1-65; upon receiving a message from a smart nightlight 170 indicating the presence of a person the central server or cloud-computing system 164 or some other device could trigger an alarm). The motivation for doing this is to provide a system networks in order to help users reduce energy consumption, to preemptively service faulty equipment, to prepare for high service demands, to track past service performance. 
For claims 8 and 25: 
In addition to rejection in claims 8 and 25, Kumar-Smyth- Klimanis further disclose wherein the at least one peer alarm, worker biometric datum or area environmental datum is presented on a second network device of the plurality of network devices (see Kumar, at least [0024]-[0029] or Breed, at least paragraph [0361]; the phone can be equipped with a biometric identification system such as fingerprint, voice print, facial or iris recognition etc. thereby giving that capability to vehicles).  
For claims 9, 13, 19 and 31: 
In addition to rejection in claims 9, 13, 19 and 31, Kumar-Smyth- Klimanis further disclose wherein at least one of the plurality of network devices is a real-time informational sign (see Kumar, at least paragraph [0040]; information presented in the window may update in real-tune or near real-time as information from electronic monitors is received by the monitoring station).  
For claim 11: 
For claim 11, claim 11 is directed to a system which has similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reasons.
For claims 12, 18 and 30: 
In addition to rejection in claims 12, 18 and 30, Kumar-Smyth- Klimanis further disclose wherein the remote computer transmits instructions or information to selected devices of the plurality of network devices based on the at least one peer alarm, worker biometric datum or area environmental datum (see Klimanis, at least column 17, lines 13-38, column 18, lines 32-51; column 41, lines 13-19; column 44, lines 30-45). The motivation for doing this is to provide a system networks in order to help users reduce energy consumption, to preemptively service faulty equipment, to prepare for high service demands, to track past service performance. 
For claims 14, 20 and 32: 
In addition to rejection in claims 14 and 20, Kumar-Smyth- Klimanis further disclose wherein the remote computer is structured to control at least one of the plurality of network devices (see Smyth, at least figure 17, column 12, lines 1-10; an interconnection between devices used to remotely hush a smart device). The motivation 
For claim 17: 
For claim 17, claim 11 is directed to a system which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.
For claim 24: 
For claim 24, claim 24 is directed to a methos which has similar scope as claim 1. Therefore, claim 24 remains un-patentable for the same reasons.
For claim 29: 
For claim 29, claim 11 is directed to a method which has similar scope as claim 1. Therefore, claim 29 remains un-patentable for the same reasons.
For claim 33: 
In addition to rejection in claims 14 and 20, Kumar-Smyth- Klimanis further disclose triggering the remote computer to take control of the at least one of the plurality of network devices (see Klimanis, at least column 9-10, lines 61-65 and lines 1-65; upon receiving a message from a smart nightlight 170 indicating the presence of a person the central server or cloud-computing system 164 or some other device could trigger an alarm). The motivation for doing this is to provide a system networks in order to help users reduce energy consumption, to preemptively service faulty equipment, to prepare for high service demands, to track past service performance.
Claims 3-4, 27 and 28 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Kumar et al. (U.S 2017/0132884) in view of Smyth (U.S 2015/0310566) further in view of Klimanis et al. (U.S 9,640,061) further in view of Breed (U.S 2013/0035901).
For claims 3 and 27: 
s 3 and 27, Kumar-Smyth- Klimanis does not explicitly disclose a processor structured to receive a voice print of a user of the second network device at the first network device and make a determination that the user has satisfied the check request based on the voice print. 
Breed, from the same or similar fields of endeavor, disclose biometric identification systems (such as fingerprints, voice prints and Iris scans) where an unauthorized person approaches the container, his or her picture can be taken and in particular, if sensors determine that someone is attempting to force entry into the container, that person's picture can be relayed via the communication system to the proper authorities and the action undertaken may be automatic if certain conditions in the air in the vicinity of the sensor 200 are satisfied (For example, the presence of radioactivity may automatically trigger an alarm or notification to emergency, regulatory and/or governmental personnel) (see Breed, at least paragraph [0382]; [0410]-[0413]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Breed. The motivation for doing this is to provide a system networks in order can provide a critical timely warning and in some cases permit an alarm to be sounded or otherwise notify the proper authorities. 
For claims 4 and 28: 
In addition to rejection in claims 4 and 28, Kumar-Smyth- Klimanis does not explicitly disclose a processor structured to receive an image of a user of the second network device at the first network device and make a determination that the user has satisfied the check request based on the image (see Breed, at least paragraph [0353]). 

Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Breed. The motivation for doing this is to provide a system networks in order can provide a critical timely warning and in some cases permit an alarm to be sounded or otherwise notify the proper authorities. 
Claim 23 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Kumar et al. (U.S 2017/0132884) in view of Smyth (U.S 2015/0310566) further in view of Klimanis et al. (U.S 9,640,061) further in view of Hong et al. (U.S 6,466,608) further in view of Vandwalle et al. (U.S 2015/0006633).
For claim 23: 
In addition to rejection in claim 23, Kumar-Smyth- Klimanis does not explicitly disclose wherein the plurality of network devices are part of a plurality of nodes of the ad-hoc wireless mesh network, wherein: the plurality of nodes comprises a single leader node and a plurality of follower nodes; the single leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval having a transmission period and a sleep period; the single leader node and the plurality of follower nodes transmit information during the transmission period and do not transmit information during the sleep period; and during a predetermined time of the transmission period, each of the plurality of follower nodes that received the sync message transmits a message advertising one or more properties of the single leader node.  
 the plurality of network devices are part of a plurality of nodes of the ad-hoc wireless mesh network (see Hong, figure 1), wherein: the plurality of nodes comprises a single leader node (see Hong, abstract, column 4, lines 4, lines 18-31; a single node can communicate with plurality nodes) and a plurality of follower nodes (see Hong, column 2, lines 7-10; communication among plural nodes in a communication system by assigning each of the nodes); the single leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval (see Hong, column 2, lines 23-27, column 4, lines 44-55),  having a transmission period and a sleep period; the single leader node and the plurality of follower nodes transmit information during the transmission period and do not transmit information during the sleep period; and during a predetermined time of the transmission period, each of the plurality of follower nodes that received the sync message transmits a message advertising one or more properties of the single leader node.
Kumar-Smyth- Klimanis -Hong does not explicitly disclose wherein the single leader node and the plurality of follower nodes transmit information during a transmission period and do not transmit information during a sleep period of the network interval. 
Vandwalle, from the same or similar fields of endeavor, discloses wherein the single leader node and the plurality of follower nodes transmit information during a transmission period and do not transmit information during a sleep period of the network interval (see Vandwalle, paragraph [0050]; issuing master turn off its radio to conserve power when not transmitting discovery beacon; and [0104]; guard period implemented in the discovery windows during which the devices listen and receive but not transmit), wherein during a predetermined time of the transmission period of the (see Vandwalle, paragraph [0030]; each subordinate master retransmits or repackages the anchor master's synchronization parameters within its own discovery beacons; and [0052]; non-master devices may also issue discovery beacons). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method to modify as taught by Vandwalle. The motivation for doing this is to provide a system networks can provide various services such as to avoid unnecessary additional routing and processing of communications through other devices.
Allowable Subject Matter
Claims 5-7, 10, 15-16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Saberi et al. (U.S 2011/0066297), discloses a remote monitoring and control system comprising synchronized wireless MESH technology for remote monitoring. Lu (U.S 2017/0154059), disclose determining a real time environment quality datum is valid, the analysis device sends the environment quality data to the electrical device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/03/2021